Vialation Notica

United States District al ne Document 1. Filed 04/00/7a Nee y FF RPO AP EOE er Hd
et gf

 

‘fkebon Hombre Delete Mare (Priel
’

3 fopes | 164
YOU HE CAOARGED WITH THE FOLLOWING VIOLATE
Tee nu Tren ites irda [Cte Creed Ore Lot: OMe Cur

defite fats MS | ge ore 2 rteLi

fees 4 fre Ryan mi tH

OHfeeres Gerecepilios: fk __F Hate T

Coredle haserdéils or ohana cond cf oa,

 

 

{OU

 

 

 

lee 3 te

 

 

DEFENDANT INFORMA

 

 

 

      

    
 
  
  
  

 

 

oF

= MIST APPEAR IW COURT. an

mo BET se a a

tft

‘? Forfewiuire Auncruna
= 780 Processing Fee
i—

oy Pa? THIS AROUNT — Total Caiiasaral Cus
a 1

a YOUR COURT DATE

Pu Uf fu opto ooo tee, dca Pb ee oe ee dat Load
od (aur sence Chri dtl

oe

=m

tal Tate Tree

—

 

 

My ogruiture egos ed | heen ceed cops of De cies ei Ho ek ns cn ot i.
Vdc rem Df AS Wey The dae pe ce aod oy pte Bo WoL ceubiodoe na| doar.

JC Liebert og rmliu LE eepind an Fee gin

fee, 0151 Chg - Ch egy

\etae Ubon Jeane 207, 20 Ae atetitie ony dude op 2
las OTe CPR it Bea a a Chie

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

he feneig) shale’ ic beer upen:
ex LI GH paneonsl eta RC ieee iga tion
TO) infermartion supplied tome tren ety Ralkow oficers cbearation
1 othr demptain aba

Fl deck andes panei ot peur thal tha infonmedion vetieh hep geet Rerth mbooee and on
fee a Cb hae noo 1 bur ond oo oot bo the reed od ey kee.

a Lik AT ay) Area's Seg ralure

rodeo qanend brass CeeeT sabe beed) MO thee PSE OW ee tee

1 6

|

 

0-E) Gene:

Dale (riiddtngy) US. Maghirate Jocige

MAACO = Hocico reader) bereaved bs rele: PAU) cor ere perigee “eiicay
TE = Gerad ete gk GY = Cured yuh icin Lovie in inrinient
